Citation Nr: 1633821	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-14 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1961 to April 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.
 

FINDINGS OF FACT

1.  The Veteran's puretone thresholds were measured as 40 decibels (dB) or greater at 4000 hertz (Hz) in both ears; he incurred military noise exposure in-service; and he manifested continuity of symptomology during the period on appeal.

2.  The Veteran has been diagnosed with tinnitus; he incurred military noise exposure in-service; and he manifested continuity of symptomology during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is being granted his full prayer of relief, and, therefore, any failure by VA to notify and assist the Veteran is harmless error.  The Veteran underwent a VA examination in January 2011, and the Veteran's puretone threshold was measured as 40 dB or greater at 4000 Hz in both ears.  Therefore, the Veteran's manifested hearing loss that qualifies as a disability for VA purposes.  38 C.F.R. § 3.385.  Additionally, the January 2011 examination diagnosed the Veteran with tinnitus.  The Veteran has provided credible testimony describing in-service noise exposure and continuity of symptomology from his separation from service to his current symptomology.  See Transcript.  Therefore, the criteria for service connection for tinnitus and hearing loss have been met.  38 C.F.R. §§  3.307, 3.309.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


